Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in    37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to                            37 CFR 1.114.      Applicant's submission filed on December 3, 2021 has been entered.

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered.
Regarding the Objections to Specification
MPEP § 608.01 (f), states in part; "there shall be a brief description of the several views of the drawings".
Applicant argues “there is no requirement in statute or the MPEP to indicate whether a drawing is specific to a particular embodiment. Applicant submits that the brief descriptions of the drawings, as provided, fully satisfy the requirements of  MPEP §608.01(f)”
	
Applicant’s resolve to follow the letter of the law without regard for the spirit of the law is acknowledged, previously held objection withdrawn.
	
Reasons for Allowance
Claims 1-8 and 10-15 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching an electronic device comprising a housing within which are first and second electronic components electrically connected to one another; a tray to be inserted or drawn out through an opening in the housing; a push bar configured to receive an external force from a pin inserted through another opening in the housing and deliver a force to a switch that comprises first and second terminals electrically connected to the respective first and second electronic components such that a movable member inserted between the terminals blocks the electrical connection, while moving the movable member away from between the terminals restores the electrical connection in conjunction with ALL the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  Kimball US 2,239,426, Patel US 4,927,787 and Smith et al.             US 6,152,777 each disclose a switch mechanism that involves the insertion or removal of a member which serves to make or break the electro-mechanical connection between the respective terminals.  
However there is no teaching of such a switch having applicable utility within the switching environment of an electronic device having a tray that is inserted or drawn out of the device housing.
Therefore it is not considered obvious to combine the teachings of these references with any of the prior art references used during prosecution of this case.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833